DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. This Office Action is in response to Applicants remarks and amendment filed 8/31/21. Claims 1, 6-14, 16, 17, 21, 24, 25 and 32. Claims 24 and 25 remain withdrawn.
Rejection Withdrawn
3. The provisional rejection of claims 1, 6-14, 16-19 and 21 on the ground of nonstatutory double patenting as being unpatentable over claim1-13 and 16 of copending Application No. 17/266250 is withdrawn. Applicants’ arguments are deemed persuasive.
4. The rejection of claims 1, 6-14, 16-19 and 21 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tavernier et al., (USPGNo: 20140348789 of record) in view of Weiskopf et al., WO2015138600 (PD date sept 17 2015 of record) further in view of Piehler et al. (2000, JBC, Vol.275, No.51, pp.40425-40433) and Lahoud et al. (USPGNo: 20150265721, PD date September. 24, 2015) is withdrawn and reapplied to address the claim amendments.
Claim Rejections - 35 USC § 103
5. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
6a. Claims 1, 6-14, 16, 17 and 32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tavernier et al., (USPGNo: 20140348789 of record) in view of Weiskopf et al., WO2015138600 (PD date sept 17 2015 of record) further in view of Piehler et al. (2000, JBC, Vol.275, No.51, pp.40425-40433) and Lahoud et al. 
Tavernier et al. is teaches fusion of modified α-helical bundle cytokine to a targeting moiety preferably an antibody generating a chimeric molecule (abstract). It discloses that a modified α-helical bundle cytokine, with a decreased affinity for the α-helical bundle cytokine receptor and a consequent decreased specific bioactivity, can be fused to a targeting moiety, wherein the bioactivity is restored toward the targeted cells, but not toward cells that are not targeted by the construct [0009]. This construct has the advantage over the art of having less side effects, especially a lower systemic toxicity, while retaining the bioactivity against the target cells [0009]. The reference teaches that IFNα2 mutations are in the region of amino acids 144-154 [0011]. The reference discloses IFNα2 mutation of R149A [0011]. Tavernier et al. discloses that the receptor is IFNAR2 [0012]. It is disclosed that the targeting moiety is directed to cancer cells or immune cells [0013]. The targeting moiety is directed to a marker selected from the group consisting of Her2 and CD20 [0013]. The reference discloses that the antibodies can be single domain antibodies [0014]. In addition, it is disclosed that the targeting moiety (antibody) is a variable domain of camelid heavy chain antibodies (VHH) [0014]. Targeting moiety maybe linked via a linker to IFN or fused directly [0015]. The reference teaches Her2 ScFv fusion IFNα2 [0045]. The disclosure teaches that the activity of the mutants is higher when the construct is targeted, and that the effect of targeting for the mutant is bigger than for wild-type [0069]. The reference does not teach L153A and M148A. The reference also does not teach the SIRP1alpha and CLEC9A antibody. 

Piehler et al. reference teaches interferon alpha2 mutants. Specifically, L153A, R149A and M148A are disclosed on page 40426 (col. 2, paragraph 3). The reference teaches that the binding of IFN to IFNR is reduced 13-20 fold.
Lahoud et al. teaches that the present invention relates to the identification of proteins which bind the dendritic cell marker known as Clec9A (abstract). The reference provides new compounds for targeting therapeutic agents such as antigens to dendritic cells (abstract). VHH and single chain antibodies are disclosed [0404]. Mutated antibodies are also contemplated [0425]. 
Morrison et al. discloses SEQ ID NO: 13 identical to SEQ ID NO:46 and SEQ ID NO: 12 identical to SEQ ID NO: 47
Thus, it would have been prima facie obvious to one of ordinary skill in the art to generate a chimeric comprising a targeting construct, wherein the targeting construct comprises: a mutated human interferon alpha 2, the mutated human interferon alpha 2 having a mutation selected from R149A, L153A, and M148A and a reduced affinity for 1FNAR2 as compared to the wild-type human interferon alpha 2; and a targeting moiety, the targeting moiety comprising an antibody directed to SIRPα and an additional targeting moiety Clec9A, wherein the targeting moiety restores the reduced affinity of the mutated human interferon alpha 2 for IFNAR2 on targeted cells (tumor cells), 
Motivation to combine the teachings to generate targeting construct of interferon alpha mutant with reduced affinity to IFNAR2 but targeted to specific cancer target cells that is stable and has better penetration in vivo with restored IFNα2  Further, generating single-domain antibody and VHH based constructs will increase the stability and solubility of the constructs. Further, targeting to specific SIRPα and PD-1 expressing cells is disclosed in Weiskopf  et al. In addition, the Piehler et al. reference teaches the reduction in binding of IFN to IFNR and discloses specific residues involved.  In addition, Piehler provides motivation for mutating IFN -alpha to reduce the affinity to the IFNAR2. Further, Tavernier et al teaches single domain antibody or variable domain of a camelid heavy chain antibody (VHH) targeting tumor and one or more additional targeting moieties. In addition, Lahoud et al. teaches Clec9a antibodies to target to dendritic cells.  Morrison discloses SEQ ID NO: 46 or 47. Therefore, the instant invention is prima facie obvious over Tavernier et al., in view of Weiskopf et al., further in view of Piehler et al., Lahoud et al. and Morrison.
Conclusion
7. No claims are allowed.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEGATHEESAN SEHARASEYON whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on (571)-272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEGATHEESAN SEHARASEYON/Examiner, Art Unit 1645